Case: 12-1446     Document: 17      Page: 1   Filed: 10/02/2012




            NOTE: This order is nonprecedential.


      Wniteb ~tate5 (!Court of ~peaI5
          for tbe jfeberaI (!Circuit

        K-TECH TELECOMMUNCATIONS, INC.,
                     Plaintiff-Appellant,
                              v.
                         DIRECTV,
                     Defendant-Appellee.


                         2012-1446


   Appeal from the United States District Court for the
Central District of California in case no. 11-CV-9370,
Judge R. Gary Klausner.


                       ON MOTION


                         ORDER
     DIRECTV moves for leave to include in the joint ap-
pendix a copy of a complaint filed by K Tech Telecommu-
nications,    Inc.   in    another     action, K    Tech
Telecommunications, Inc. v. Blonder Tongue Laboratories,
Inc., 2:12-cv-05316 (C.D. Cal. June 19, 2012).
      Upon consideration thereof,
  l   IT Is ORDERED THAT:
Case: 12-1446     Document: 17   Page: 2   Filed: 10/02/2012




K"TECH TELECOMMUNICATIONS v. DIRECTV                    2

      The motion is granted.
                                  FOR THE COURT


      OCT 02 2012                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Darin W. Snyder, Esq.
    Patrick F. Bright, Esq.
s25